Citation Nr: 1019995	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease and degenerative facet disease of the lumbosacral 
spine, rated as 10 percent disabling from May 1, 2005, and 20 
percent disabling since March 5, 2009.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left leg radiculitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis and heal spurs with mild pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO, in 
pertinent part, granted service connection and assigned 
initial disability ratings for the issues listed above.  In 
April 2009, the RO, granted a temporary total rating for the 
service-connected low back disability based on surgical or 
other treatment necessitating convalescence.  See 38 C.F.R. 
§ 4.30.  The temporary total rating was assigned for February 
and March 2007.  The RO also assigned a 20 percent rating for 
the service-connected low back disability effective from 
March 2009.  

In March 2010, the Veteran testified during a hearing before 
the undersigned held at the RO.  A transcript of the 
proceeding is of record.  During the hearing, the Veteran 
submitted additional medical evidence accompanied by a waiver 
of initial RO review of such evidence.   

The Board notes that this claim originally consisted of seven 
issues: evaluation of the L4-5 herniated nucleus pulposus; 
evaluation of osteoarthritis of the right knee; evaluation of 
osteoarthritis of the left knee; evaluation of bilateral 
plantar fasciitis and heel spurs; evaluation of bilateral 
hearing loss; service connection for arthritis of the hands; 
and service connection for folliculitis of both arms.  On a 
July 2009 Report of Contact, the Veteran stated that he was 
satisfied with the evaluations assigned to each knee and with 
the denial of service connection for folliculitis.  At the 
March 2010 personal hearing before the undersigned, he 
indicated that he wanted to withdraw from appellate status 
the claim for an increased evaluation for the bilateral 
hearing loss and service connection for arthritis of the 
hands.  These claims are, therefore, found to have been 
withdrawn and are no longer before the Board for appellate 
consideration.  See 38 C.F.R. § 20.204 (2009).  The remaining 
issues are as noted on the title page.  


FINDINGS OF FACT

1.  While the Veteran's low back disability is manifested by 
pain and occasional left thigh pain and numbness it is not 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees or less, or by either favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  Incapacitating 
episodes were not shown.  

2.  While the Veteran has tingling, numbness, and occasional 
pain in the left lower extremity upon flare-up of his low 
back disability, moderate paralysis of the sciatic nerve is 
not approximated.  

3.  The Veteran's bilateral foot disability results in pain 
following walking or after prolonged standing but is not 
shown to result in severe disability.  


CONCLUSIONS OF LAW


1.  For the period from May 1, 2005, to March 5, 2009, the 
criteria for an initial rating in excess of 10 percent for 
degenerative disc disease and degenerative facet disease of 
the lumbosacral spine have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).

2.  For the period since March 5, 2009, the criteria for an 
increased rating in excess of 20 percent for degenerative 
disc disease and degenerative facet disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

3.  The criteria for an initial rating in excess of 10 
percent for left leg radiculitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8620 (2009).  

4.  The criteria for an initial rating in excess of 10 
percent for bilateral plantar fasciitis and heal spurs with 
mild pes planus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5276 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The claim on appeal arises out of claims for service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  Prior to initial adjudication of 
the Veteran's claim, a letter dated in May 2005 fully 
satisfied the duty to notify provisions regarding service 
connection claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  A March 
2008 letter provided information concerning how disability 
ratings were assigned and included rating criteria specific 
to the claims on appeal.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the claims file.  The Veteran identified relevant VA and 
private outpatient treatment records for the claimed 
disabilities and those records have been obtained and 
associated with the claims file.  As noted, the Veteran 
provided testimony during the hearing in March 2010.  He has 
not referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in September 2005, March and August 
2007, December 2008, and March 2009.  

The examination reports reference the Veteran's past medical 
history, recorded his current complaints, and conducted an 
appropriate physical and psychiatric examination, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Initial Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether further staged ratings are 
warranted and has assigned such ratings as discussed below. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

A.  Low Back Disability with Left Leg Radiculopathy

Service connection for L4-5 herniated nucleus pulposus with 
left foraminal stenosis and nerve root compression was 
granted by way of the December 2005 rating decision.  An 
initial 10 percent rating was assigned.  In addition, service 
connection for left leg radiculitis was granted, also with an 
initial 10 percent rating assigned.  The low back condition 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The 
associated neurologic impairment was rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.  

The evaluation was based on a review of the Veteran's service 
treatment records as well as the results of private treatment 
in October 2005 that showed the pertinent diagnosis.  The 
private treatment record also noted that the Veteran had pain 
in the lower lumbar area that was characterized as 
"moderate."  It also noted related symptoms of tingling and 
numbness in the left lower extremity.  

Disabilities of the spine, such as degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, as it applies to the 
lumbar spine, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine. 

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, whichever results in the higher rating. The formula 
for rating intervertebral disc syndrome based upon 
incapacitating episodes provides for a 10 percent evaluation 
was for assignment with incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past twelve months; a 20 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past twelve months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1. Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

Neurological impairments affecting the sciatic nerve are 
evaluated under Diagnostic Code 8520.  Disability of the 
sciatic nerve (or neuritis or neuralgia) is rated 10 percent 
when there is evidence of mild incomplete paralysis; 20 
percent with moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 80 
percent for complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2008). When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  Complete paralysis of the sciatic nerve 
is evidenced by the foot dangled and dropped, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  

The Board has initially reviewed the evidence to determine if 
the low back disability warrants the assignment of a 
disability rating in excess of 10 percent for the period from 
March 1, 2005, to March 5, 2009.  The Board has not 
considered the period from February to March 2007 during 
which the Veteran was in receipt of a total disability rating 
while he convalesced from surgery. 

In this respect, the Veteran's private treatment records, 
including records from Drs. D., B. and S., for this period 
are of record.  Private treatment records from Dr. D. for the 
period from October 2005 to April 2006 show treatment for low 
back pain and occasional left thigh pain and numbness.  They 
show attempts at physical therapy as well as treatment with 
two epidural steroids.  Range of motion studies are not part 
of the record, nor is there evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In sum, these findings are consistent 
with the 10 percent rating assigned and do not nearly 
approximate the criteria for a 20 percent rating.  While they 
do show left lower neuropathy, they do not show neuropathy 
compatible with moderate incomplete paralysis.  

As noted, the Veteran underwent a left L4-5 discectomy in 
February 2007.  He is in receipt of a 100 percent rating for 
February and March 2007.  

A VA examination report dated in March 2007 is of record.  It 
revealed no objective findings showing any spasm, atrophy, or 
weakness, but evidence of pain on motion and tenderness.  
Range of motion studies were conducted but they revealed 
flexion from 0 to 70 degrees and did not show the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  

Post-operatively, private treatment records show that the 
Veteran's low back and left leg pain improved considerably.  
These records do not include findings that would approximate 
the criteria for a higher initial disability rating.  In sum, 
prior to March 5, 2009, even after considering the objective 
and subjective evidence of record, to include the Veteran's 
complaints of pain, the Board finds that the criteria for a 
rating in excess of 10 percent for either the low back 
disability or the related left lower neuropathy have not been 
met.  

Turning to the period since March 2009, there is private 
medical evidence showing that the Veteran underwent EMG 
testing in March 2009 due to complaints of left thigh 
numbness and left leg instability.  Testing, however, 
revealed "no definitive diagnostic findings."  

The VA examination in March 2009 revealed that while the 
surgery offered some initial relief, the condition now 
resulted in constant low back pain.  Flare-ups, which 
occurred with most any activity resulted in pain and 
radiation down his left leg.  The condition did not result in 
any incapacitating episodes.  He was able to flex the back to 
90 degrees, with pain limiting the last 10 to 15 degrees of 
motion.  He had considerable paravertebral muscle spasms 
bilaterally.  There was no diminished muscle strength in the 
lower extremities, but there was diminished sensation in the 
left thigh.  He was able to do his activities of daily living 
but took 800 milligrams of Ibuprofen daily.  

Based on the Veteran's complaints of increased pain, 
objective evidence of muscle spasms and after consideration 
of the effect of flare-ups, for the period since March 2009, 
the disability meets the criteria for a 20 percent rating, 
but not higher.  The low back disability is not shown to 
approximate the criteria for a 40 percent rating.  For 
example, even after considering the effects of pain on 
motion, the Veteran was still able to flex his back to 75-80 
degrees.  The degree of mobility is far from the degree 
required for a 40 percent rating.  Similarly, there is no 
objective evidence showing that the condition results in any 
ankylosis of the spine.  Finally, if the disability were 
compatible with intervertebral disc syndrome, incapacitating 
episodes, as that term is defined, have not been documented.  
Hence, for the period since March 2009, a rating in excess of 
20 percent is not warranted.  

Similarly, with respect to the related neurologic impairment, 
as noted, a 20 percent rating requires evidence of moderate 
incomplete paralysis.  Here, the evidence shows numbing of 
the left lower extremity and occasional pain on flare-up of 
the condition.  The EMG testing, however, did not reveal 
definitive findings.  After considering such, the Board finds 
that the condition is not shown to result in moderate 
incomplete paralysis.  As such, during the entire rating 
period on appeal, the criteria for a 20 percent rating under 
Diagnostic Code 8620 are not nearly approximated.  

B.  Bilateral Plantar Fasciitis and Heal Spurs with Mild Pes 
Planus.

Service connection for bilateral plantar fasciitis and hear 
spurs was granted by way of the December 2005 rating 
decision.  The disability was rated as 10 percent disabling.  
The disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5276, indicating an unlisted disability 
rated by analogy to acquired flatfeet.  

The evaluation was based on a review of the Veteran's service 
treatment records which showed a diagnosis of recurrent 
plantar fasciitis and heel spurs that required a surgical 
bilateral plantar fasciotomy.  In addition, the evaluation 
was based on the results of a September 2005 VA examination 
which included findings of plantar fasciitis and a notation 
that the condition caused pain in the heels when walking or 
standing.  

The Veteran's pes planus is currently rated as 10 percent 
under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is 
assigned for moderate pes planus where the weight-bearing 
line is over or medial to great toe, with inward bowing of 
the tendo achillis, and with pain on manipulation and use of 
the feet.  A 30 percent rating is assigned for severe 
bilateral pes planus where there is objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. 

The Veteran underwent additional VA examination in March 
2007.  There, the Veteran reported pain on the medial heel 
while walking or standing.  He was able to walk more than a 
quarter mile but less than a mile.  Upon physical 
examination, there was no objective evidence of painful 
motion, swelling, tenderness, instability, weakness, abnormal 
weight bearing, hammertoes, clawfoot, muscle atrophy, or 
malunion or nonunion of the tarsal or metatarsal bones.  
There was evidence of a healed plantar incision.  X-rays 
revealed no degenerative joint disease, fractures, 
dislocations or foreign bodies in the soft tissues.  The 
examiner described the effects of the disabilities as 
"mild" as it pertained to chores, shopping, recreation, and 
traveling, "severe" as it pertained to exercise and sports, 
and as having no effect on the Veteran's ability to feed, 
bathe, dress, groom, and drive.  

The Veteran saw a private podiatrist in August 2007.  The 
podiatrist noted that he had recalcitrant plantar fascial and 
heel pain.  He recommended custom molded orthoses.  

He underwent further VA examination in December 2008.  At 
that time, he complained of pain in his feet, particularly 
after walking.  A physical examination revealed no loss of 
motion in the feet or ankles.  X-rays revealed moderate mid-
foot exostosis present.  The examiner concluded that the 
Veteran had "mild bilateral, left greater than right, pes 
planus."  

The Veteran saw his private podiatrist again in February 
2010.  The record notes that the Veteran received custom 
orthoses from VA.  The Veteran reported that the orthoses 
helped initially but were less effective over time.  The 
examiner noted that the Veteran did not have the most 
appropriate orthotic devices to treat the condition.  He 
recommended a semi rigid device with a full length top cover.  
It was recommended that he continue home therapy with 
stretching and ice as necessary.  

Upon review of this and other pertinent evidence of record, 
to include the Veteran's hearing testimony, the Board finds 
that at no time during the appeal period have the criteria 
for an increased rating been met.  Fenderson v. West, 12 Vet. 
App. 119 (1999) While it is clear that the Veteran continues 
to have a disability manifested principally by plantar 
fasciitis, it is not shown to approximate the criteria for a 
"severe" disability.  The Board is sympathetic to the 
Veteran's complaints of pain, but the fact remains that the 
objective medical evidence does not describe severe plantar 
fasciitis with pes planus.  In this respect, examiners have 
noted that the condition is generally mild as it pertains to 
most activities of daily living.  There is no evidence of 
marked deformity or swelling on use.   

Again, the Board does not question that the Veteran has pain 
in his feet.  However, the fact remains that the weight of 
the evidence does not support a finding of severe pes planus.  

As such, the criteria for a rating in excess of 10 percent 
for bilateral plantar fasciitis and heal spurs with mild pes 
planus have not been met, and the Veteran's claim is 
therefore denied.   

C.  Extra-Schedular Consideration

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's low back and foot symptoms 
cause pain, and some limitation of motion.  Such impairment 
is contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  In addition, 
while the veteran is unemployed, it is not shown that the 
disability causes marked interference with employment or 
result in hospitalizations.  Hence, referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  



ORDER

An increased rating for degenerative disc disease and 
degenerative facet disease of the lumbosacral spine, rated as 
10 percent disabling from May 1, 2005, and 20 percent 
disabling since March 5, 2009, is denied.  

An initial rating in excess of 10 percent for left leg 
radiculitis is denied.  

An initial rating in excess of 10 percent for bilateral 
plantar fasciitis and heal spurs with mild pes planus is 
denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


